                         Case 3:16-cv-02186-WQH-MDD Document 118 Filed 06/25/20 PageID.4038 Page 1 of 2



                               1   STEPHEN J. ERIGERO (SBN 121616)
                                   E. LACEY RICE (SBN 266748)
                               2   EDUARDO A. BRAVO (SBN 327967)
                                   ROPERS MAJESKI PC
                               3   445 South Figueroa St, 30th Floor
                                   Los Angeles, CA 90071
                               4   Telephone: 213.312.2000
                                   Facsimile: 213.312.2001
                               5   Email:      stephen.erigero@ropers.com
                                   Email:      lacy.rice@ropers.com
                               6   Email:      eduardo.bravo@ropers.com
                               7   Attorneys for Defendant
                                   DARREN D. CHAKER
                               8

                               9                           UNITED STATES DISTRICT COURT
 A Professional Corporation




                              10                        SOUTHERN DISTRICT OF CALIFORNIA
                              11
        Los Angeles




                              12   SCOTT A. MCMILLAN, an individual;             Case No. 3:16-cv-2186-WQH-MDD
                                   THE MCMILLAN LAW FIRM, APC,
                              13   a California professional corporation,        Hon. William Q. Hayes
                                                                                 Courtroom 14B
                              14                      Plaintiffs,
(/)                                                                              DEFENDANT DARREN D.
                              15            v.                                   CHAKER’S NOTICE OF
ct                                                                               MOTION AND MOTION TO
w                             16   DARREN D. CHAKER, an individual,
                                   and as trustee of PLATINUM
                                                                                 SEAL PORTIONS OF PLAINTIFF
                                                                                 SCOTT A. MCMILLAN’S
(L                            17   HOLDINGS GROUP TRUST, dba                     COMPLAINT AND FIRST
                                   COUNTER FORENSICS; NICOLE                     AMENDED COMPLAINT
Q .                           18   CHAKER, an individual, and as trustee
ct                                 of THE NICOLE CHAKER                          [Filed Concurrently with
                              19   REVOCABLE LIVING TRUST, U/A                   Memorandum of Points and
                                   dated August 18, 2010, VANIA                  Authorities, Declaration of Eduardo
                              20   CHAKER, an individual and as                  A. Bravo, Request for Judicial
                                   beneficiary of The Island Revocable           Notice and (Proposed) Order]
                              21   Trust under,
                                                                                  DATE: AUGUST 3, 2020
                              22                      Defendants.
                                                                                 NO ORAL ARGUMENT UNLESS
                              23                                                 REQUESTED BY THE COURT
                              24
                                                                                 Action Filed:      August 29, 2016
                              25                                                 Trial Date:        None
                              26

                              27
                              28
                                   4819-0365-6385.1


                                                                    NOTICE OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
                                Case 3:16-cv-02186-WQH-MDD Document 118 Filed 06/25/20 PageID.4039 Page 2 of 2



                                   1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                   2            PLEASE TAKE NOTICE that on August 3, 2020, or as soon thereafter as
                                   3   the matter may be heard in Courtroom 14B of the above-entitled court, located at
                                   4   333 West Broadway, San Diego, California 92101, Defendant DARREN D.
                                   5   CHAKER (“Defendant”) will and hereby does move the Court for an Order sealing
                                   6   certain portions of Plaintiff Scott A. McMillan’s (“Plaintiff”) Complaint and First
                                   7   Amended Complaint (“FAC”), or alternatively, for a Protective Order, pursuant to
                                   8   Rules 5.2(d)–(e) of the Federal Rules of Civil Procedure.
                                   9            This Motion is being brought following Defendant’s unsuccessful meet and
   A Professional Corporation




                                  10   confer efforts requesting that Plaintiffs voluntarily stipulate to sealing at issue
                                  11   portions of the Complaint and FAC, as set forth in the Declaration of Eduardo A.
          Los Angeles




                                  12   Bravo filed herewith.
                                  13            This Motion is based upon this Notice of Motion and Motion and supporting
                                  14   Memorandum of Points and Authorities, the Declaration of Eduardo A. Bravo, the
(/)                               15   Request for Judicial Notice, all exhibits submitted in connection with this Motion,
0::
w                                 16   all pleadings and papers on file in this action, and all additional evidence and oral
(l...                             17   argument (only if separately ordered by the Court) that the Court may properly
Q.                                18   receive at or before the hearing on this Motion.
0::                               19

                                  20   DATED: June 25, 2020                          ROPERS MAJESKI PC
                                  21

                                  22                                                 By: /s/ Eduardo A. Bravo
                                                                                        STEPHEN J. ERIGERO
                                  23                                                    E. LACEY RICE
                                                                                        EDUARDO A. BRAVO
                                  24                                                    Attorneys for Defendant
                                                                                        DARREN D. CHAKER
                                  25

                                  26

                                  27
                                  28
                                       4819-0365-6385.1
                                                                                  -2-
                                                                          NOTICE OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
